Citation Nr: 1119345	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia disability.

2.  Entitlement to service connection for a left inguinal hernia disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection for a right and left inguinal hernia.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for a left inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has a current right inguinal hernia disability related to active military service.


CONCLUSION OF LAW

A right inguinal hernia disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



	b) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated January 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the January 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include treatment records from the VA Medical Center at Dallas, Texas and the University of Texas Health Center.    The Veteran has not been afforded a VA medical examination in connection with his claim because no such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In the instant case, the record is missing evidence as to the first and third McLendon elements, that is, evidence of a current disability and an indication that the disability is associated with the Veteran's period of eligible active duty military service.  Therefore, no VA medical examination is necessary.

Pursuant to the Veteran's request for a hearing on his VA Form 9, substantive appeal, he presented testimony at a Board hearing before the undersigned in February 2011.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has a right inguinal hernia that is related to his military service. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a current disability, the Board notes that in the absence of medical evidence or persuasive probative lay evidence showing the veteran has the condition alleged, service connection is not warranted.  In order for a veteran to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In the instant case, the Veteran's right inguinal hernia was repaired in January 1972.  Since the date of the repair of his right inguinal hernia, the Veteran has not complained of any pain associated with his right inguinal hernia, nor has he sought treatment for it.  Accordingly, the medical and lay evidence of record does not indicate that the Veteran has had a right inguinal hernia or any residuals thereof at any time during the appeal period (the Veteran filed his claim of entitlement to service connection in August 2006).  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).

In the absence of any probative evidence of the existence of a current right inguinal hernia condition of any residuals thereof, the claim fails to satisfy the first Hickson element, and service connection may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Though the Veteran's claim fails on the basis of the first Hickson element alone, for the sake of completeness and in the interest of clarity, the Board will address the second and third Hickson elements as well.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide in the alternative.)

With respect to the second Hickson element, in-service disease or injury, the Board will separately discuss disease and injury.  With respect to disease, the Veteran stated in his February 2011 hearing before the undersigned that he was diagnosed with an inguinal hernia before his active duty military service and the stress of active duty military service aggravated his inguinal hernia.  The Veteran, in his 1965 service entrance examination, noted the presence of a "rupture," which, the Veteran clarified in his hearing before the undersigned, was a reference to his pre-existing hernia.  The Veteran's 1967 service discharge examination notes the presence of a right inguinal hernia.  The second Hickson element, in-service disease or injury, is accordingly met.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the Veteran has submitted no competent medical nexus suggesting a relationship between his past difficulties with inguinal hernias and his active duty military service.  Indeed, the Veteran, in his February 2011 hearing before the undersigned, stated that no doctor had ever found a nexus between the Veteran's military service and his right hernia.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  Furthermore, in the absence of a current disability a medical nexus opinion would seem to be an impossibility.

To the extent that the Veteran himself believes that he has a right inguinal hernia disability that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived inguinal hernia experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a right inguinal hernia disability has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  On the contrary, the objective evidence of record is against a finding of continuity of symptomatology since service.  Indeed, the Veteran has not sought medical treatment for a right inguinal hernia since 1972.  Such a finding is inconsistent with a continuity of symptomatology.  In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's alleged hernia disability and his active duty military service, and finds that the third Hickson element has not been met.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right inguinal hernia is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claim of entitlement to service connection for a left inguinal hernia disability.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

With respect to the first McLendon element, evidence of a current disability, the Veteran received a medical evaluation in August 2006 for a left inguinal hernia, and he had surgery in 2008 to correct it.  The first McLendon element is satisfied because the record suggests that the Veteran may have a current left inguinal hernia disability.

With respect to the second McLendon element, in-service disease or injury, the Veteran contends that running, carrying, and lifting during basic training caused his hernia to extend during service.  The Board notes that the Veteran is competent to give evidence regarding what he experienced during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The second Hickson element is accordingly met as to the Veteran's claim for service connection for his left inguinal hernia.  

While the record suggests both (a) that the Veteran may have a current left inguinal hernia disability and (b) the possibility of an in-service onset of such disability, there is no medical opinion of record addressing the etiology of such disability.  As such, the Board believes a VA examination should be scheduled to determine the nature and severity of the Veteran's left inguinal hernia, and the relationship, if any, between this disability and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, all outstanding treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1. The RO must obtain any outstanding treatment records from the Dallas VA Medical Center.  All attempts to locate these records should be fully documented in the claims folder.  

If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  Then, the RO should schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature, severity, and etiology of the Veteran's left inguinal hernia disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

The examiner should be asked to identify whether a  current left inguinal hernia disability, or any residuals,  exists.  If such a disability exists, the examiner should explicitly state whether it is at least as likely as not (i.e. 50 percent or greater probability) that any such disability is etiologically related to the Veteran's active duty military service.  

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner(s) should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  The remand portion of this decision is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


